DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on October 13, 2020; May 5, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) an opening/closing mechanism portion that…in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 9, the claim recites “a schematic eye holder for mounting a schematic eye for calibration can be attached to the base portion in place of the support member” which appears to be an optional functional feature (MPEP 2173.05(g)/2173.05(h)).  As written, both the support member and schematic eye holder at not simultaneously part of the invention, and thus it is unclear if the claim is directed to a system having interchangeable parts, including the parts themselves, or if the base portion need only be capable of receiving the attachments - e.g. schematic eye or support member.  For purposes of compact prosecution, Examiner will consider art such that so long as it has a base and detachable support, such features allow for attaching other components such as schematic eyes.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Cao (CN 111700754 - cited by Applicant; text reference made to machine translation provided by Applicant).
	As to claim 1, Cao teaches an ophthalmologic apparatus for examining an eye of a subject (Cao para. [0002], Fig. 1-3), the apparatus comprising a forehead contact portion coming into contact with a forehead of the subject (Cao Fig. 1 - 32; para. [0021]), and a cheek contact portion coming into contact with cheeks of the subject (Cao Fig. 2 - 31, 33; para. [0021]), the cheek contact portion has a first cheek contact body that supports one of the cheeks of the subject (Cao Fig. 2 - 31), a second cheek-contact body the supports the other one of the cheeks of the subject (Cao Fig. 2 - 33), and an opening/closing mechanism portion that opens and closes in a horizontal direction the first cheek-contact body and the second cheek-contact body in a direction of coming close to each other and a direction of separating from each other (Cao Fig. 2 - 49, 50, 51; para. [0025]).
	As to claim 2, Cao teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cao further teaches the first cheek contact body has a tip thereof a first contact member (Cao Fig. 2 - 77), the first contact member having a spherical shape and coming into contact with the one of the cheeks (Cao Fig. 2 - 77), and the second cheek contact body has at a tip thereof a second contact member (Cao Fig. 2 - 77), the second contact member having a spherical shape and coming into contact with the other one of the cheeks (Cao Fig. 2 - 77).
	As to claim 3, Cao teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cao further teaches the opening/closing mechanism portion can open and close the first cheek-contact body and the second cheek-contact body at an angle equal on left and right sides in  horizontal direction with respect to a centerline in a vertical direction (Cao Fig. 2 - 49, 50, 51; para. [0025]).
	As to claim 4, Cao teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cao further teaches the opening/closing mechanism portion can move the first cheek-contact body and the second cheek-contact body so that the first cheek-contact body and the second cheek contact body are at a same height position with respect to each other in a vertical direction (Cao Fig. 2 - 40, 42, 43, 44; para. [0025]).
	As to claim 5, Cao teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Cao further teaches the opening/closing mechanism portion can move the first cheek-contact body and the second cheek-contact body by rotating the first cheek-contact body and the second cheek-contact body in a vertical direction about an axis extending in the horizontal direction as a center, so that the first cheek-contact body and the second cheek-contact body are at a same height position with respect to each other (Cao Fig. 2 - 42, 43, 44; para. [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Takii et al. (US 2020/0100666 - Takii).
	As to claim 6, Cao teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the apparatus is a subjective examination apparatus.  In the same field of endeavor Takii teaches subjective examination apparatus (Takii Fig. 1A, 3A; para. [0024], [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide subjective examination since, as taught by Takii, such examination allows for measuring eye characteristics.
	As to claim 7, Cao in view of Takii teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Takii further teaches the subjective examination apparatus is attached to a pedestal in a state of being suspended (Takii Fig. 1A - 50, 10, 1).
	As to claim 8, Cao in view of Takii teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Takii further teaches the subjective examination apparatus is an objective/subjective examination apparatus for performing subjective refraction optometry and objective refraction optometry (Takii Fig. 3A - 100; para. [0026]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (cited above).
	As to claim 9, Cao teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cao further teaches the cheek-contact portion is attached to a base portion by a support member (Cao Fig. 2 - 35, 40, 41, 39), but doesn’t specify the support member and base are detachable.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the support and base as detachable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg 129 USPQ 348, 349 (CCPA 1961).  Detachment allows for compacting the device for shipping or transport.
	Regarding the schematic eye holder, as discussed above such a feature is understood to be optionally provided.

	 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Antkowiak et al. (US 8,967,808)/(US 2011/0299038); Doran et al. (US 2017/0127970) are cited as additional examples of ophthalmic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 25, 2022